IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KEVIN WILSON, : Civil No. 3:18-cv-1637
Plaintiff : (Judge Mariani)
V. .
DENNIS GROMMEL, et al,
Defendants

ORDER

 

AND NOW, this OM day of December, 2019, upon consideration of Plaintiffs
second motion (Doc.39) for appointment of counsel, and in accordance with the
Memorandum issued this date, IT IS HEREBY ORDERED THAT the motion (Doc. 39) is

DENIED without prejudice.

 

Robert D. Mariani
United States District Judge
